COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 WAL-MART STORES TEXAS, L.P.,                                   No. 08-14-00251-CV
                                              §
                       Appellant,                                   Appeal from
                                              §
 v.                                                           County Court at Law No. 3
                                              §
 EVELYN VIGO,                                                 of El Paso County, Texas
                                              §
                       Appellee.                                  (TC # 2011-086)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by Appellant, Wal-Mart Stores Texas, L.P., to

dismiss the appeal pursuant to TEX.R.APP.P. 42.1 because the dispute between the parties has

been resolved. We grant the motion and dismiss the appeal. Costs of the appeal are taxed

against the party incurring same. See TEX.R.APP.P. 42.1(d).


May 15, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating